Citation Nr: 1523199	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-31 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of whether the appellant's character of discharge from service is a bar to VA benefits.

2.  Whether the character of appellant's discharge from service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The appellant had active service from September 1964 to June 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, finding that the Veteran's discharge was under other than honorable conditions and thus was a bar to VA benefits under 38 U.S.C. § 3 .12(d)(4). 

The appellant testified at a hearing before the undersigned Veterans Law Judge at the RO in Seattle, Washington in March 2014.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

The issue of whether the appellant's character of discharge from service is a bar to VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in December 1981, the RO determined that the appellant's character of discharge was a bar to VA benefits.  

2.  Evidence received since the December 1981 decision is new and raises a reasonable possibility of substantiating the claim that the appellant's character of discharge is not a bar to VA benefits.  



CONCLUSIONS OF LAW

1.  The December 1981 decision that determined the appellant's character of discharge characterization is a bar to VA benefits is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991). 

2.  New and material evidence has been received to reopen the issue of whether the appellant's character of discharge is a bar to VA benefits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Where the issue involves the character of an appellant's discharge, proper notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice to the appellant in a January 2011 letter.  This letter informed him that VA compensation benefits would require resolution of the question of whether his service was honorable.  The January 2011 letter also enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.




Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

In this case, the appellant is seeking service connection for posttraumatic stress disorder, but the claim was denied due to the appellant's character of discharge.  

The appellant previously applied for service connection for several conditions in March 1981.  In December 1981, the RO determined that the appellant's characterization of service was a bar to VA benefits and therefore denied his claims.

Then, the appellant filed a new claim in January 2011.  In the January 2011 decision, the RO determined that new and material evidence had not been submitted, and continued to regard the appellant's discharge as dishonorable.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The pertinent evidence received since the December 1981 decision includes, in relevant part, private treatment records, a statement from the appellant's wife, and the March 2014 Board hearing transcript.  

In this case, the new evidence also includes an indication that the appellant had mental health issues during his period of service.  Indeed, the private treatment record submitted in support of his claim indicates that the appellant has suffered from posttraumatic stress disorder (PTSD) since service.  Additionally, during the appellant's Board hearing, he testified that he experienced abuse while he was in the brig during his period of active service, which affected his psyche.  As will be explained in further detail below, insanity is one instance in which a discharge that is considered dishonorable will not be a bar to VA benefits.  In this case, the evidence that the Veteran's mental state may have been affected at the time of discharge is new and material, as it was not of record at the last final decision and it raises a reasonable possibility of substantiating the claim.    

Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim regarding whether the appellant's character of discharge from service is a bar to VA benefits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen the issue of whether the character of the appellant's discharge for his period of active duty is a bar to VA benefits has been received; the appeal is granted to this extent.  


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the issue of whether the appellant's discharge for his period of active duty is a bar to VA benefits.  It is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014). 

In order to qualify for VA benefits, a claimant must demonstrate that he was a veteran.  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

It is dishonorable when a person is discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the person requested his release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless there were compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c).   

Additionally, a discharge or release is considered to have been under dishonorable conditions if it was because of one of the following offenses: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude; (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(d). 

An offense that "interfere[s] with [the] appellant's military duties, indeed preclude[s] their performance... [does] not constitute a minor offense."  Stringham v. Brown, 8 Vet. App. 445 (1995).  An AWOL thus has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL out of nine months of service was willful and persistent misconduct); Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct, and, by analogy, persistent misconduct). 

As it prevents attainment of Veteran status, a discharge under any of the aforementioned conditions pursuant to 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits. 38 C.F.R. § 3.12(b).  There are two instances when this is not true, however. 

The first instance is an exception to the general rule for a person who is found to have been insane at the time he committed the act(s) precipitating his discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b) ; see also Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing causal connection between the insanity and the act(s) is not required.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); VAOPGCPREC 20-97 (May 22, 1997).  The burden is on the appellant to submit sufficient evidence of his insanity.  Stringham, 8 Vet. App. at 445. 

The second instance involves setting aside the bar to VA benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. § 3.12(g). If the same certain requirements are satisfied, the bar to VA benefits also is removed when an upgraded honorable or general discharge is issued under: (1) the President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval, or air service under other than honorable conditions.  38 C.F.R. § 3.12(h).

The appellant served on active duty from September 1964 to June 1968.  The appellant was given a non-judicial punishment in January 1966 due to a civil conviction.  The records indicate that he was convicted for "auto stripping," sentenced to six months confinement and six months probation.  Then, in May 1966 he was given a special court martial.  In July 1966 he was given another non-judicial punishment.  The Veteran received another non-judicial punishment in March 1966 due to an unauthorized absent he incurred in January 1966 and for the civil violation he incurred.  Then, in May 1966 the Veteran was given a special court martial for another unauthorized absence.  He was declared an unauthorized absentee in August 1966 and declared a deserter later in August 1966.  He was confined in January 1967.  Then, in March 1968 he participated in another special court martial and confined again. 

A March 1968 document signed by the appellant indicates that he recognized that he was being recommended for administrative discharge under other than honorable conditions due to his frequent involvement of a discreditable nature with military authorities.  In April 1968, he was recommended for discharge by reason of unfitness, with an undesirable discharge.  A performance evaluation sheet from May 1968 indicates that the Veteran had four non-judicial punishments, three special court martials, and one civil conviction.  

Then, in October 1977, the Department of the Navy, under the Department of Defense Special Discharge Review Program, upgraded the Veteran's discharge.  At that time, the Veteran was issued a DD Form 214N that reflected the change in the appellant's character of discharge to a "General Discharge, under honorable conditions."  The records associated with this review, along with the determination to upgrade the characterization, the letter notifying the Veteran of the change, and the DD Form 214N are contained within the appellant's claims file.  This evidence indicates that the second exception regarding bar of VA benefits due to character of discharge may be applicable.  See 38 C.F.R. § 3.12(g), (h).  However, the Board recognizes that, in August 1978, a second review was performed and the panel determined that the upgrade was not warranted.  The records reflect that the RO attempted to obtain copies of the second review documents, including the facts and circumstances and the Board of Officers proceedings on the undesirable discharge.  However, these records were not received and are not contained within the claims file.  

Therefore, given the bearing these records have on the determination of this issue, a remand is required to request any and all records associated with the second review of the appellant's character of discharge by the Department of Defense Special Discharge Review Program.  Additionally, any service personnel and service treatment records not associated with the claims file should also be requested.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AOJ should request records concerning the Department of Defense Special Discharge Review Program and its second review of the appellant's discharge characterization from the National Personnel Records Center (NPRC), the Department of the Navy, Navy Personnel Command, and any other source the RO/AOJ deems reasonable.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


